DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/29/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-4, 6-9, 11-15, 17-18, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system comprising: a display screen comprising a plurality of pixels forming a first periodic structure; and a frame surrounding four sides of the display screen, the frame comprising a holographic structure having a second periodic structure, wherein the first pitch of the first periodic structure is within 0.5 percent to 20 percent of the second pitch of the second periodic structure, the prior art fails to teach or reasonably suggest,  that perceptible wavelengths of light reflected by the display at a viewing angle of 40 degrees match the perceptible wavelengths of light reflected by the frame at a viewing angle of 40 degrees, in combination with the other limitations of claim 1.
Claims 2-4, 6-9, 11-15, 17-18 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 21 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system comprising: a display screen comprising a plurality of pixels forming a first periodic structure; and a frame surrounding four sides of the display screen, the frame comprising a holographic structure having a second periodic structure, wherein the first pitch of the first periodic structure is within 0.5 percent to 20 percent of the second pitch of the second periodic structure,  the prior art of record fails to teach or reasonably suggest,  that perceptible wavelengths of light reflected by the display at a viewing angle α being of less than 80 degrees match the perceptible wavelengths of light reflected by the frame at the viewing angle α, in combination with the other limitations of claim 21.
Claims 22-27 are dependent on claim 21 and are allowable over the prior art of record for at least the same reasons as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872